Citation Nr: 1202562	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-29 621A	)	DATE
	)
	)


THE ISSUE

Whether the August 12, 2008 decision in which the Board of Veterans' Appeals (Board) denied an increased ( compensable) rating for chronic infectious hepatitis prior to August 12, 2000, as well as denied a rating in excess of 10 percent for the disability prior to April 19, 2002, should be revised or reversed on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965, with a period of active duty for training from May 1961 to October 1961.

In a September 2001 rating decision, the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky, continued a 0 percent (noncompensable) rating for infectious hepatitis.  In October 2001, the Veteran filed a notice of disagreement (NOD).  In January 2002, a statement of the case (SOC) was issued and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

By a January 2003 decision of a Decision Review Officer (DRO), the RO assigned a 10 percent disability rating  for the Veteran's service-connected infectious hepatitis, effective December 20, 2000.  However, as the 10 percent rating was less than the maximum available rating for the disability, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  By a March 2004 DRO decision, the RO assigned a 100 percent disability rating, effective April 19, 2002.

In a February 2003 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  In a March 2006 substantive appeal, the Veteran requested a hearing before a VLJ at the RO.  Thereafter, in a September 2006 statement, the Veteran withdrew his request for a Board hearing.   

In August 2008, the Board, inter alia, denied a compensable rating for chronic infectious hepatitis prior to August 12, 2000, as well as denied a rating in excess of 10 percent for the disability prior to April 19, 2002.  The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Veteran requested revision of the August 2008 Board decision on the basis of CUE.  In a December 2010 memorandum decision, the Court affirmed the Board's August 12, 2008 decision.

The Board notes that the Veteran was previously represented by the Kentucky Department of Veterans Affairs; however, he revoked the representation in February 2004.  The Board recognizes the Veteran as now proceeding pro se in this appeal.

As a final preliminary matter, the Board again notes, as noted in the August 12, 2008 decision, that Veteran has also raised a claim for service connection for depression.  As it does not appear that this claim has been adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an August 13, 2008 decision, the Board, inter alia, denied a compensable rating for chronic infectious hepatitis prior to August 12, 2000, as well as denied a rating in excess of 10 percent for the disability prior to April 19, 2008.

2.  The Veteran subsequently appealed the Board's August 13, 2008 decision to the Court..

3.  In October 2008, the Veteran filed a motion requesting  revision of the Board's August 12, 2008  decision on the basis of CUE.

4.  In a December 2010 memorandum decision, the Court affirmed the Board's August 12, 2008 decision.


CONCLUSION OF LAW

Because the Court's December 2010 memorandum decision subsumed the Board's August 12, 2008 decision, the motion for revision or reversal of the decision on the basis of CUE is without legal merit.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§  20.1400-20.1411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

However, a motion alleging CUE in a Board decision is not an application for benefits within the meaning of 38 U.S.C.A. § 5103; hence, the duties imposed by the VCAA are not applicable.  See 38 C.F.R. § 20.1411. 

The Veteran contends that he is entitled to a revision of the August 12, 2008 Board decision on the basis of  CUE.

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271  (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400.

All final Board decisions are subject to revision [for CUE] except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

In August 2008, the Board, inter alia, denied a compensable rating for chronic infectious hepatitis prior to August 12, 2000, as well as denied a rating in excess of 10 percent for the disability prior to April 19, 2002 .  The Veteran was notified of that decision and appealed the denial to the Court, which affirmed the Board's determination in a December 2010 memorandum decision.  The Veteran did not appeal the Court's decision to the Federal Circuit Court, and hence December 2010 memorandum decision in which the Court  affirmed the Board's August 12, 2008 decision, became final in February 2011, 60 days after entry of the adverse appellate decision.  38 U.S.C.A. §§ 7291 and 7292; Fed. Cir. R. 4 (a)(1)(B).

On these facts, the Board's August 12, 2008 decision was subsumed by the December 2010 Memorandum Decision in which the Court affirmed the Board's August 2008 decision, and the Court's decision is not subject to revision by the Board.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 1400(b); Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  The Board does not have the authority to revisit and modify Court decisions.  See 38 C.F.R. § 20.101.  Therefore, if the Veteran wishes to challenge a prior decision based upon CUE, he would have to do so through an appropriate motion for extraordinary relief from the Court, which has not been filed in this case.  

At present, and in view of the procedural history noted above, the Board has no alternative but to deny the motion alleging CUE in the Board's August 12, 2008  decision for lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

The motion for revision or reversal of an August 12, 2008 Board decision  on the basis of CUE is denied.



                       ____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



